         Case 4:19-cv-00300-RH-MJF Document 91 Filed 07/23/19 Page 1 of 4
                                                                                                        Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                  Plaintiffs,
                                                                 CONSOLIDATED
v.                                                               CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS, in his official
capacity as Governor et al.,

                  Defendants.

_________________________________________/

BONNIE RAYSOR et al.,

                  Plaintiffs,

v.                                                               CASE NO. 4:19cv301-RH-MJF

LAUREL M. LEE, in her official
capacity as Secretary of State,

                  Defendant.

__________________________________________/




Cases No. 4:19cv300-RH-MJF, 4:19cv301-RH-MJF, 4:19cv302-RH-MJF, 4:19cv304-RH-CAS and 4:19cv272-RH-MJF
         Case 4:19-cv-00300-RH-MJF Document 91 Filed 07/23/19 Page 2 of 4
                                                                                                        Page 2 of 4




JEFF GRUVER et al.,

                  Plaintiffs,

v.                                                               CASE NO. 4:19cv302-RH-MJF

KIM A. BARTON, in her official capacity as
Supervisor of Elections for Alachua County et al.,

                  Defendants.

__________________________________________/

ROSEMARY OSBORNE McCOY et al.,

                  Plaintiffs,

v.                                                               CASE NO. 4:19cv304-RH-CAS

RONALD DION DeSANTIS, in his official
capacity as Governor of Florida et al.,

                  Defendants.

___________________________________________/

LUIS MENDEZ,

                  Plaintiff,

v.                                                               CASE NO. 4:19cv272-RH-MJF

RON DeSANTIS, in his official capacity
as the Governor of Florida et al.,

                  Defendants.

__________________________________________/




Cases No. 4:19cv300-RH-MJF, 4:19cv301-RH-MJF, 4:19cv302-RH-MJF, 4:19cv304-RH-CAS and 4:19cv272-RH-MJF
         Case 4:19-cv-00300-RH-MJF Document 91 Filed 07/23/19 Page 3 of 4
                                                                                                        Page 3 of 4




         ORDER SETTING TERMS OF CONSOLIDATION, RULE 26(f)
            DEADLINES, AND A SCHEDULING CONFERENCE


         These cases have recently been reassigned to me. This order amends the

prior orders consolidating the cases, sets deadlines under Federal Rule of Civil

Procedure 26(f), and directs the clerk to set a scheduling conference.

         The schedule will be set with a goal of providing enough time for diligent

consideration of the issues in this court and on appeal and for unhurried

implementation of the ultimate decision by state elections officials. The attorneys

should take this into account when conferring under Rule 26(f). The Rule 26(f)

report should address whether there will be a motion for a preliminary injunction

and, if so, not only a briefing and hearing schedule but also whether any party will

offer live testimony, the admissibility of declarations, and possible consolidation

with the merits.

         IT IS ORDERED:

         1. These cases are consolidated for case-management purposes only and will

be maintained on a common docket under Consolidated Case No. 4:19cv300.

         2. Any of these papers must be filed in the individual case to which the paper

relates: a complaint (or counterclaim, cross-claim, or third-party complaint),

answer, motion to intervene, judgment, notice of appeal, or motion to amend or

amended version of any of them. Any other paper that is applicable to any of these



Cases No. 4:19cv300-RH-MJF, 4:19cv301-RH-MJF, 4:19cv302-RH-MJF, 4:19cv304-RH-CAS and 4:19cv272-RH-MJF
         Case 4:19-cv-00300-RH-MJF Document 91 Filed 07/23/19 Page 4 of 4
                                                                                                        Page 4 of 4




cases must be filed in the common docket (Consolidated Case No. 4:19cv300) and

must not be filed separately in another case. A paper—other than a complaint (or

counterclaim, cross-claim, or third-party complaint), answer, motion to intervene,

judgment, notice of appeal, or amended version of any of them—that is filed in the

common docket will be deemed filed in every case.

         3. The deadline for a Rule 26(f) conference among attorneys for all parties in

any of these cases is August 5, 2019.

         4. The deadline to file the 26(f) report is August 12, 2019.

         5. By a separate notice, the clerk must set a scheduling conference by

telephone for August 15, 2019 at 11:00 a.m.

         6. The attorneys may confer regarding the date of the scheduling conference.

It will be moved to another date available on the court’s calendar if all parties

agree. The courtroom deputy clerk must cooperate with the parties on the

availability of other dates.

         SO ORDERED on July 23, 2019.

                                                        s/Robert L. Hinkle
                                                        United States District Judge




Cases No. 4:19cv300-RH-MJF, 4:19cv301-RH-MJF, 4:19cv302-RH-MJF, 4:19cv304-RH-CAS and 4:19cv272-RH-MJF
